FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  January 27, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    CYNTHIA GAY ROYCE,

                Plaintiff-Appellant,

    v.                                                  No. 09-1290
                                           (D.C. No. 1:08-CV-01993-KMT-KLM)
    VETERAN AFFAIRS REGIONAL                              (D. Colo.)
    OFFICE; JAMES B. PEAKE, MD,
    Secretary of Veteran Affairs;
    DAN ICE, Support Services,
    Veteran Affairs Regional Office;
    JANICE JACOBS, Director,
    Veteran Affairs Regional Office,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and O’BRIEN, Circuit Judges.



         Pro se plaintiff Cynthia Gay Royce appeals from the district court’s order

dismissing her second amended complaint. Because Ms. Royce has failed to



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
adequately frame and develop any issues on appeal regarding the court’s order,

we dismiss the appeal.

      “While we . . . liberally construe pro se pleadings, an appellant’s pro se

status does not excuse [her of] the obligation . . . to comply with the fundamental

requirements of the Federal Rules of . . . Appellate Procedure.” Ogden v. San

Juan County, 32 F.3d 452, 455 (10th Cir. 1994). Indeed, Rule 28 (a)(9) of the

Federal Rules of Appellate Procedure requires the appellant’s brief to contain an

argument supported by citations to pertinent legal authorities and the parts of the

record upon which she relies. There are no references to the record or any legal

authorities cited in Ms. Royce’s opening brief; instead it lays out her

unsubstantiated — albeit detailed — version of the facts and argues she was

wrongly denied discovery and “treated in an unfair manner” by the district court.

Aplt. Opening Br. at 4. Thus, in order to reverse the district court’s order,

we would have to construct arguments or theories for Ms. Royce ourselves.

This we cannot do. Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir.

1991). See also United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009),

petition for cert. filed (U.S. Dec. 21, 2009) (No. 09-8384) (explaining that the

“rule of liberal construction stops . . . at the point at which we begin to serve as

[an] advocate.”). The failure to adequately frame and develop any issue is




                                          -2-
insufficient to invoke appellate review. Murrell v. Shalala, 43 F.3d 1388,

1389 n.2 (10th Cir. 1994).

      Ms. Royce’s motion for discovery is DENIED. Her motion to proceed in

forma pauperis is DENIED. The appeal is DISMISSED.


                                                   Entered for the Court



                                                   Paul J. Kelly, Jr.
                                                   Circuit Judge




                                        -3-